Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated June 14,1982, and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue the grant of public assistance received by petitioner. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to the respondent Commissioner of the Nassau County Department of Social Services for a determination in accordance herewith. We find that the determination that petitioner had excess resources which she failed to reveal to the local agency is supported by substantial evidence (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176). Petitioner failed to rebut the presumption that one half of the funds deposited in a bank account in the names of her brother and herself were available to her (Banking Law, § 675, subd [b]). The testimony offered at the hearing by petitioner and her brother that a $2,000 withdrawal from their joint account was used to pay their father’s rent was inconsistent with the purpose stated in a note written by the father and offered in evidence by petitioner. Petitioner’s credibility was therefor in question and her testimony could properly have been rejected. Such self-serving circumstantial evidence offered by the petitioner gives rise to permissible reasonable inferences supporting the agency’s determination (cf. Matter of Hopkins v Blum, 87 AD2d 613, 614, affd 58 NY2d 1011). Petitioner’s proof was not so clear and convincing as to rebut the statutory presumption (see Matter ofCoddington, 56 AD2d 697). While there is substantial evidence to support the determination as to petitioner’s eligibility, the respondents failed, however, to make any determination with respect to the issue of need on the part of petitioner’s children. Under such circumstances, the grant was improperly discontinued based solely on the petitioner’s ineligibility to receive public assistance (cf. Matter ofCavezza v Blum, 97 AD2d 760). Accordingly, the matter is remitted to the local agency for an allocation of the grant as between petitioner and her children and for a finding as to whether there is a lack of need on their part. If no such finding is made, any withheld portion of the grant which is allocable to the children is to be restored. Mangano, J. P., O’Connor, Brown and Boyers, JJ., concur.